DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3, 7-8, 11 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 9-10, 12-13, 15, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hall (US Patent: 10,706,732 B1).
 	As to claim 1, Hall discloses a system for processing brainwave signals (i.e. Hall teaches in figure 1-2 embodiments the ability to process user’s brainwave signals EEG to track user’ attention) (see Fig. 1-2, Col. 10-11), comprising: 
 	a first computing device comprising at least one processor and a memory storing instructions (i.e. Hall teaches a client computing unit 102 which is said to contain a processor and a memory)(see Fig. 1, Col. 10, Lines 31-34); and 
 	a brainwave sensor in communication with the first computing device (i.e. the brainwave sensor is the unit 104 and 106 on the collection 100) (see Fig. 1, Col. 10, Lines 20-23), wherein the instructions, in response to execution by the at least one processor, cause the at least one processor to perform operations (i.e. the client device is said to actively communicate with the brainwave sensor 100) (see Fig. 1, Col. 10, Lines 20-24) comprising: 
 	acquiring brainwave signals of a user collected by the brainwave sensor within a duration in which the user is viewing a first content item (i.e. the user’s is said to be watching a content item such as an education video) (see Fig. 1, Col. 9-10); 
 	preprocessing the acquired brainwave signals (i.e. collection device 100 is said to be an EEG which is able to preprocess the brain wave which is collected in a computer memory of client 102) (see Fig. 1, Col. 10); 
 	initiating transmission of the preprocessed brainwave signals to a second computing device (i.e. the device of Hall is said to use wireless communication such as WIFI to communicate the brain wave data to the profile server 112 which is a second computer device) (see Fig. 1, Col. 10); and 
 	receiving, from the second computing device, content item recommendation information obtained by the second computing device analyzing the preprocessed brainwave signals, wherein the content item recommendation information comprises a first indication of the user's proficiency in the first content item and a second indication of a second content item as a recommendation to the user (i.e. the system of Hall is able to process the attention detail by the user’s brain wave on the attentiveness of the user while watching the first video content and decide whether the user’s having or lacking proficiency in having attention on the subject matter and whether to output a second video to the user) (see Fig. 1-2, Col. 9-11).
 	As to claim 15, Hall teaches a computing device (i.e. Hall teaches in figures 1-2 embodiments the computing device of figure 1 having the ability to process user’s brainwave signals EEG to track user’ attention) (see Fig. 1-2, Col. 10-11), comprising: 
 	at least one processor (i.e. the processor of client 102) (See Fig. 1-2, Col. 10, Lines 31-34); and 
 	a memory storing instructions executable by the at least one processor, wherein the instructions (i.e. the processor of client is able to communicate with the built-in memory to create the user’s attention input based on the brainwave detection EEG) (see Fig. 1-2, Col. 10-11) comprise: 
 	instructions to extract, from brainwave signals received from a further computing device (i.e. the embodiment of figure 1-2 shows that the user Billy’s brain wave signal is a process together with the user’s profile server 112 which is a further computer device) (see Fig. 1-2), brainwave data corresponding to a selected time period, wherein the brainwave signals are collected by a brainwave sensor associated with the further computing device within a duration in which a user is viewing a first content item, and wherein the selected time period is defined by a start time at which the computing device initiates evaluation of the user's proficiency in the first content item and an end time at which the further computing device initiates completion of the evaluation (i.e. the figure 1-2 embodiment is further expressed in figure 9-11 which shows the timing information of the EEG brainwave signal being processed and continuous tracked during the user’s viewing of the video information therefore the first video content is tracked as having a specific user engagement score which is an evaluation of user’s proficiency of the first content in its entirety) (see Fig. 1-2, 9-11, Col. 9-11); 
 	instructions to determine, from the brainwave data, a brainwave state value indicative of the user's brain activeness during the evaluation (i.e. the system of Hall is able to track the user engagement parameter which include attention of the brain activity which is the state of active engagement during the evaluation) (see Fig. 1-2, Col. 10-11); and 
 	instructions to determine the content item recommendation information based, at least in part, on the brainwave state value and the first content item, wherein the content item recommendation information comprises a first indication of the user's proficiency in the first content item and a second indication of a second content item as a recommendation to the user (i.e. the Hall’s method is said to be able to evaluation the user’s attention of video materials and assign a score to the type of the content in each of the video to affect further recommendation of information video for user such as Billy) (see Fig. 1-2, Col. 9-10).
 	As to claim 20, Hall teaches a non-transitory computer-readable storage medium having stored thereon instructions that, in response to execution by at least one processor, cause the at least one processor to perform operations (i.e. Hall teaches in figures 1-2 embodiments the computing device of figure 1 having the ability to process user’s brainwave signals EEG to track user’ attention) (see Fig. 1-2, Col. 10-11) comprising: 
 	acquiring brainwave signals of a user collected by a brainwave sensor within a duration in which the user is viewing a first content item (i.e. the figure 1-2 embodiment is further expressed in figure 9-11 which shows the timing information of the EEG brainwave signal being processed and continuous tracked during the user’s viewing of the video information therefore the first video content is tracked as having a specific user engagement score which is an evaluation of user’s proficiency of the first content in its entirety) (see Fig. 1-2, 9-11, Col. 9-11); 
 	preprocessing the acquired brainwave signals (i.e. collection device 100 is said to be an EEG which is able to preprocess the brain wave which is collected in a computer memory of client 102) (see Fig. 1, Col. 10);
 	initiating transmission of the preprocessed brainwave signals to a second computing device (i.e. the information from client is said to be output to the user’s profile server 112 which has a detailed data base of user’s brainwave information and detail preference profile) (see Fig. 1-2, Col. 10-11); and 
 	receiving, from the second computing device, content item recommendation information obtained by the second computing device analyzing the preprocessed brainwave signals, wherein the content item recommendation information comprises a first indication of the user's proficiency in the first content item and a second indication of a second content item as a recommendation to the user (i.e. the Hall’s method is said to be able to evaluation the user’s attention of video materials and assign a score to the type of the content in each of the video to affect further recommendation of information video for user such as Billy which means that the profile server 112 is able create a feedback for the client 102 to determine the second video content that is viewable by the user Billy) (see Fig. 1-2, Col. 9-11).
 	As to claim 2, Hall teaches the system of claim 1, wherein, in accordance with a determination that the first indication is indicative that the user's proficiency in the first content item is greater than or equal to a first threshold (i.e. the system of Hall is able to track the attention level of the user and is able to change the content when the user’s proficiency level is high but stop the video session when the attention is low) (See Fig. 4, Col. 13), the first content item and the second content item are different content items and are neighbor content items to an extent that the first content item and second content item satisfy a neighbor criterion (i.e. the figure 4-5 embodiment shows that the progressive video instruction was different frame of information that is continuously view by the user, when the attention level is low such as level 1 the video is stop and no more content is provided, however when the level is higher than level 1 the user’s is able to keep viewing the frames of the video which is the second and subsequent content which is a neighbor frame of graphic information) (see Fig. 4-5, Col. 13-14).
 	As to claim 4, Hall teaches the system of claim 1, wherein, in accordance with a determination that the first indication is indicative that the user's proficiency in the first content item is less than a first threshold, the first content item and the second content item are a same content item (i.e. the system of Hall is able to stop the video session when the attention level is only 1 and the user can review the content upon request) (see Fig. 4, Col. 13).
 	As to claim 5, Hall teaches the system of claim 1, further comprising the second computing device, wherein the second computing device is configured to: extract, from the preprocessed brainwave signals received from the first computing device( i.e. the information from client 102 is said to be output to the user’s profile server 112 which has a detailed data base of user’s brainwave information and detail preference profile) (see Fig. 1-2, Col. 10-11); and, brainwave data corresponding to a selected time period, wherein the selected time period is defined by a start time at which the second computing device initiates evaluation of the user's proficiency in the first content item and an end time at which the first computing device initiates completion of the evaluation; determine, based on the brainwave data, a brainwave state value indicative of the user's brain activeness during the evaluation; and determine the content item recommendation information based, at least in part, on the brainwave state value and the first content item (i.e. the Hall’s method is said to be able to evaluation the user’s attention of video materials and assign a score to the type of the content in each of the video to affect further recommendation of information video for user such as Billy which means that the profile server 112 is able create a feedback for the client 102 to determine the second video content that is viewable by the user Billy) (see Fig. 1-2, Col. 9-11).
 	As to claim 9, Hall teaches the system of claim 5, wherein the second computing device comprises an adaptive learning engine pre-trained to establish a mapping from brainwave state values to content item recommendation information (i.e. the profile server of Hall 112 by definition is an adaptive learning engine which customizes the system response for the individual user such as Billy) (see Fig. 1, Col. 9-10).
 	As to claim 12, Hall teaches the system of claim 1, wherein the operations further comprise, prior to acquiring the brainwave signals: initiating presentation of the first content item to the user (i.e. as seen in figure 1-2 the information when first presented to the user is ahead of the brainwave input, as it requires time for the system to input the EEG response when the video is already displaying the first frame) (see Fig. 1-2, Col. 9-10).
 	As to claim 13, Hall teaches the system of claim 1, wherein the operations further comprise: initiating presentation of the first indication and the second indication on a display in response to receipt of the content item recommendation information (i.e. as seen in figure 4-6 the system of Hall is able to display different type of information to the user based on the recommendation which means indication such as magnification and color border high light is used to indicate different focus on the material such as webpage content) (see Fig. 4-6, Col. 13-14).
 	As to claim 19, Hall teaches the computing device of claim 15, wherein the instructions to determine the content item recommendation information comprise instructions to implement an adaptive learning engine pre-trained to establish a mapping from brainwave state values to content item recommendation information (i.e. the profile server of Hall 112 by definition is an adaptive learning engine which customizes the system response for the individual user such as Billy) (see Fig. 1, Col. 9-10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Garten et al. (US Pub: 2019/0387998 A1).
 	As to claim 6, Hall teaches the system of claim 5, but do not teach wherein the brainwave data comprises alpha wave data, beta wave data, and theta wave data, and wherein the brainwave state value is a function of the alpha wave data, the beta wave data, and the theta wave data (i.e. Hall teaches the use of EEG to detect the user’s brain wave but do not explicitly define the type of brain wave being detected).
 	Garten teaches wherein the brainwave data comprises alpha wave data, beta wave data, and theta wave data, and wherein the brainwave state value is a function of the alpha wave data, the beta wave data, and the theta wave data (i.e. Garten define the EEG method for detect user’s emotional and mental state as being alpha, beta and theta wave and therefore, create function of the brain waves based on these type of brain waves) (see Fig. 1-2, [1020]).
 	Since both Hall and Garten teaches using EEG to detect user’s mental states they are analogous in having the same field of endeavor.  Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was made to have used the Alpha, Beta and Theta wave to enable EEG detection, as it is well known to an artisan at the time the invention’s filing that EEG must apply these band of brain wave to evaluate that actual state of the user’s mind, in order to reduce the invention into practice with real signal processing based on actual user brain wave of the types (see Garten [1020]).
 	As to claim 14, Hall teaches the system of claim 1, wherein the brainwave sensor comprises a wearable head mounted unit (i.e. the embodiment of Hall shows 20 students using Bluetooth headsets wearable head unit which reads the EEG signal from the user brain) (see Col. 3, Lines 19-21). However, Hall do not explicitly teach the head unit are headband structures.
 	Garten teaches wherein the brainwave sensor comprises a wearable headband (i.e. as seen in figure 16, the element 102 that the user wear is in fact head band that detect the user bio signals) (see Fig. 16, [0107]).
 	Therefore, it would have been obvious for one of ordinary skill at the time of the invention’s filing to have used the wearable headband design of Garten in the overall Bluetooth head unit design of Hall, in order to reduce the invention in to practice by using an actual practice strapping device on the user’s head to assure for proper secured setting for head unit to properly function as taught in Garten (see Garten, [0107]).
 	As to claim 16, Hall teaches the computing device of claim 15, but do not teach wherein the brainwave data comprises alpha wave data, beta wave data, and theta wave data, and wherein the brainwave state value is a function of the alpha wave data, the beta wave data, and the theta wave data(i.e. Hall teaches the use of EEG to detect the user’s brain wave but do not explicitly define the type of brain wave being detected).
 	Garten teaches wherein the brainwave data comprises alpha wave data, beta wave data, and theta wave data, and wherein the brainwave state value is a function of the alpha wave data, the beta wave data, and the theta wave data (i.e. Garten define the EEG method for detect user’s emotional and mental state as being alpha, beta and theta wave and therefore, create function of the brain waves based on these type of brain waves) (see Fig. 1-2, [1020]).
 	Since both Hall and Garten teaches using EEG to detect user’s mental states they are analogous in having the same field of endeavor.  Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was made to have used the Alpha, Beta and Theta wave to enable EEG detection, as it is well known to an artisan at the time the invention’s filing that EEG must apply these band of brain wave to evaluate that actual state of the user’s mind, in order to reduce the invention into practice with real signal processing based on actual user brain wave of the types (see Garten [1020]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art Nakae (US Pub: 2019/0223783 A1) is cited to teach another embodiment of brain wave-based computer input method in figure 10 embodiment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713. The examiner can normally be reached 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        June 30, 2022